David Weiss, Attorney at Law, For Coalition of State and National Criminal Justice and Civil Rights Advocates
James E. Coleman, Jr., Attorney at Law, For Coalition of State and National Criminal Justice and Civil Rights Advocates
Elizabeth Hambourger, Attorney at Law, Durham, For Coalition of State and National Criminal Justice and Civil Rights Advocates
Kristin Jo Uicker, Assistant Attorney General, For State of North Carolina
Ernie Lee, District Attorney, For State of North Carolina
The following order has been entered on the Motion for Extension of Time to File *95Brief filed on the 21st of August 2019 by State of NC:
"Motion Allowed by order of the Court in conference, this the 22nd of August 2019."
State of NC shall have up to and including the 27th day of September 2019 to file and serve his/her brief with this Court.